UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6228



WILLIS ANDREA JONES,

                                               Plaintiff - Appellant,

             versus


G. J. HAYNES; MRS. ST. LOUIS; MRS. DUFAULT;
MR. ZOOK,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-393-BO)


Submitted:    May 15, 2003                     Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willis Andrea Jones, Appellant Pro Se. James Philip Allen, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willis Andrea Jones appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error.         Accordingly, we deny

Jones’ motion for appointment of counsel, and we affirm on the

reasoning of the district court.       See Jones v. Haynes, No. CA-01-

393-BO (E.D.N.C. filed Jan. 8, 2003; entered Jan. 10, 2003).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2